Pfeifer, J.,
dissenting. The trial court correctly granted the defendant’s motion to suppress evidence of the concealed weapon. The Lakewood Police Department’s written inventory policy sets forth that “open compartments of the *113vehicle are to be searched.” The console the gun was found in was closed. The Lakewood policy does not address closed but unlocked compartments. That being the case, the policy does not meet the requirements of State v. Hathman (1992), 65 Ohio St.3d 403, 604 N.E.2d 743. I accordingly dissent.